Citation Nr: 0527943	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received; and if so, whether entitlement to service 
connection is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1951 to February 
1956.

By rating action of June 1956, the RO denied service 
connection for an acquired psychiatric disorder.  The veteran 
was notified of the denial and of his appellate rights by 
letter the same month, but he did not initiate an appeal.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2000 rating action that denied service 
connection for an acquired psychiatric disorder, as well as a 
compensable rating for a left wrist scar.  A Notice of 
Disagreement was received later in March 2000, and a 
Statement of the Case (SOC) was issued in November 2000.  
However, the Substantive Appeal received in December 2000 
only reflected the veteran's desire to appeal the issue of 
service connection for an acquired psychiatric disorder.  

By rating action of April 2002, the RO confirmed and 
continued the denial of service connection for an acquired 
psychiatric disorder.  Supplemental SOCs (SSOCs) were issued 
in June 2002 and January 2005.

The Board notes that the RO has not addressed the matter of 
whether new and material evidence to reopen the claim for 
service connection for an acquired psychiatric disorder has 
been received; rather, the RO has adjudicated the claim for 
service connection on the merits in March 2000 and April 
2002, notwithstanding the unappealed denial of the claim .  
However, regardless of the RO's action in this case, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the previously 
denied claim.  That issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown,   83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

As the Board must first decide whether new and material 
evidence to reopen the claim prior June 1956 RO denial of the 
claim has been received, the Board has characterized the 
issue as on the title page.  Given the Board's decision to 
reopen the claim, the veteran is not prejudiced by the 
Board's application of the laws and regulations governing 
finality and reopening of previously disallowed claims, in 
the first instance.  Moreover, as the RO initially 
adjudicated the claim on the merits, and furnished the 
veteran the legal criteria governing such a claim, the 
veteran also is not prejudiced by the Board's consideration 
of the claim on the merits.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate both aspects of the claim on appeal has been 
accomplished.

2.  The RO denied service connection for an acquired 
psychiatric disorder by rating action of June 1956; the 
veteran was notified of the denial by letter the same month, 
but he did not initiate an appeal.

3.  Evidence associated with the claims file since the June 
1956 rating action is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The medical evidence of record clearly and unmistakably 
shows that the veteran's acquired psychiatric disorder, 
variously diagnosed, existed prior to, and was not aggravated 
in, service. 


CONCLUSIONS OF LAW

1.  The June 1956 rating action denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R.                §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  Since June 1956, new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

3.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 
1131,1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate both aspects of the claim on appeal has been 
accomplished.  

Through the March 2000 rating action, the November 2000 SOC, 
the March 2002 RO letter, the April 2002 rating action, the 
June 2002 SSOC, the October 2003 RO letter, the January 2005 
SSOC, and the April 2005 RO letter, the appellant and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim for 
service connection, and the evidence that had been considered 
in connection with his appeal.  After each, the appellant and 
his representative were given an opportunity to respond.  
Thus, the Board finds that the claimant has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection for an acquired 
psychiatric disorder, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the SOC, SSOCs, and March 2002 and October 2003 
RO letters informed the appellant of what the evidence had to 
show to establish entitlement to service connection; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
October 2003 RO letter and the January 2005 SSOC specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The October 2003 RO 
letter specifically notified the claimant to furnish 
additional information and evidence in connection with his 
claim for service connection.  Accordingly, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by a claimant; and (4) a 
request by VA that a claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the appellant prior to the March 2000 
rating action on appeal, inasmuch as the VCAA was not enacted 
until late 2000.  In any event, the Board finds that any lack 
of full, pre-adjudication notice in this case does not 
prejudice the veteran in any way.  

As indicated above, the rating actions, RO letters, SOC, and 
SSOCs issued between 2000 and 2005 have repeatedly explained 
to the appellant what was needed to substantiate his claim 
for service connection for an acquired psychiatric disorder.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the appellant's claim for service 
connection on the merits in January 2005 on the basis of all 
the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on both aspects of the claim on appeal has been accomplished.  
The RO, on its own initiative, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining service and extensive post-service VA and private 
medical records.  Significantly, neither the veteran nor his 
representative has identified, and the record does otherwise 
indicate, any existing, pertinent medical evidence that has 
not been obtained.  In response to the June 2002 SSOC, the 
veteran notified the RO in July 2002 that he had stated his 
case completely, and requested that his appeal be immediately 
forwarded to the Board for an appellate decision.  In 
response to the January 2005 SSOC, the veteran notified the 
RO in February 2005 that he had no additional relevant 
medical evidence to submit.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim for service connection is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of both the petition to 
reopen, and the claim for service connection, on the merits, 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Application to Reopen the Claim for Service Connection 
for                            An Acquired Psychiatric 
Disorder                        

By rating action of June 1956, the RO denied service 
connection for an acquired psychiatric disorder on the basis 
of service medical records which showed that it pre-existed 
service, continued in service due to events that were 
unrelated to service activity, and was not aggravated during 
service beyond natural progression.  The veteran was notified 
of the June 1956 determination by letter later the same 
month, but he did not appeal.  

Because the veteran did not initiate an appeal of the June 
1956 denial within        one year of notification of that 
rating action, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of             38 C.F.R. § 3.156.  However, that 
revision applies only to claims filed on and after August 29, 
2001.  (See 38 C.F.R. § 3.156(a), as in effect on and after 
August 29, 2001.)  Given the July 1999 date of the claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.]  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in June 1956.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed June 1956 rating action includes hospital 
records of psychiatric treatment of the veteran immediately 
post-service in 1956; 1978 and 1980 private medical records 
of psychiatric treatment of the veteran; VA outpatient 
records of continuing psychiatric treatment of the veteran 
from 1998 to 2001; August 2000 medical reports containing a 
VA physician's opinions as to the onset and etiology of the 
veteran's acquired psychiatric disorder, and its relationship 
to his in-service psychiatric symptoms; and a December 2002 
private physician's opinion as to the onset and etiology of 
the veteran's acquired psychiatric disorder, and its 
relationship to his in-service symptoms.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
includes medical evidence as to the onset and etiology of the 
veteran's acquired psychiatric disorder, and its relationship 
to his in-service symptoms-evidence that was not of record 
at the time of the prior denial.  To reopen a claim for 
service connection, evidence needs only, at a minimum, 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince VA to alter its 
decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  
The Board thus finds that this new evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim for service connection for an acquired psychiatric 
disorder.  As new and material evidence has been received, 
the Board finds that the criteria for reopening the claim for 
service connection (and, hence, for a de novo review of the 
claim) are met..  

III.  Service Connection for An Acquired Psychiatric Disorder

A.  Background

The service medical records include a July 1951 entrance 
examination wherein the veteran gave a history of nervous 
trouble; he denied a history of depression.  The examiner 
noted that the veteran stated that he was nervous and chewed 
his thumbnails.  The nervous system was normal on 
examination.  

In late September 1952, the veteran was hospitalized and 
treated after putting his hand through a cracked windowpane 
as he hastily ran out of a door.  The diagnosis was lacerated 
left wrist flexor surface wound, flexor carpiulnaris muscle, 
palmaris longus.  He was discharge to limited duty in early 
October. 

In mid-October 1952, the veteran was removed from his 
barracks by military police after he inflicted multiple 
lacerations to his face with a knife.  The knife was forcibly 
removed from him, and he was mildly aggressive and arrogant.  
It was noted that he had also inflicted a recent previous 
wound when he lacerated his wrist, with severed tendons.  
Both episodes were precipitated by drink.  On hospitalization 
for psychiatric observation, the veteran admitted that he had 
been drinking much more than usual.  He felt depressed and 
despondent, and wished he could take his own life.  His past 
history indicated that he was an only child whose mother died 
of tuberculosis during his infancy, and his father was also 
dead.  He was raised in about 3 foster homes, and was a nail-
biter.  In his last foster home, he got into trouble 
involving several petty larceny charges, and at age 14 he was 
placed in an industrial school for 3 years.  He was expelled 
from the school because he could not get along with teachers.  
On mental status examination, the veteran realized the 
hastiness and foolishness of his actions, which were a result 
of a situational maladjustment whereby he was not given 
enough work to do, and had too much time on his hands to 
think.  The impression was emotional instability reaction, 
and he was returned to duty.

The veteran was psychiatrically normal on March 1953 and 
August 1954 examinations.

In August 1955, the veteran was seen on sick call with a 1-
year history of being very nervous and worried about little 
things.  He felt that his job made it worse due to odd hours.  
There was an obvious tremor to his hands.

A few days later in August 1955, the veteran was hospitalized 
with multiple self-inflicted lacerated wounds of the right 
forearm.  On admission, he was depressed, withdrawn, and 
hostile, and admitted to drinking too much.  He admitted 
intentionally slashing his right forearm first with a bayonet 
which proved to be too dull, and then with a razor blade.  
The veteran gave a history of being an orphan, raised by 
guardians, and placement in a boy's school by a court because 
of petty thievery.  He stated that he periodically became 
depressed, felt that he was a failure, and felt sorry for 
himself because of the lack of love in his life.  He then 
became nervous and unable to concentrate and read, lost 
interest in his surroundings, and tended to drink heavily.  

On transfer and admission to another hospital in late August 
1955, the veteran's affect was flattened and grossly 
inappropriate.  There was a moderate degree of loosening of 
associations.  There was no evidence of abnormal mental 
content, pathological mood state, confusion, or 
disorientation.  The veteran related a life-long difficulty 
relating to people in a friendly manner.  He felt ignored, 
and was always shy and found it difficult to talk to people, 
and hence tended to avoid social relationships.  He had great 
concern that he had never had a real girlfriend, and stated 
that the only person in his life who had given him unreserved 
love was a Japanese prostitute in the past.  The veteran 
stated that his current difficulties began about 6 weeks ago 
after he was unable to locate this girl, who he stated he 
loved and wanted to marry.  He felt depressed and mixed-up, 
was unable to perform his duties properly, and was 
preoccupied with thoughts of his own loneliness and 
unhappiness.  He would often weep as he lost himself in 
reveries of self-pity.  The diagnosis was changed to chronic, 
severe schizophrenic reaction, manifested by flattening and 
inappropriateness of affect, loosening of associations, and 
withdrawal from interpersonal relationships.  The 
predisposition was assessed as marked, due to the death of 
his parents during his early infancy, subsequent placement in                 
3 different foster homes, and commitment in a boys' home 
during his early teen years.  His stress was assessed to be 
mild, due to the ordinary demands of military service life.  
The degree of impairment was assessed to be marked for 
military and civilian life.  The disability was noted to have 
existed prior to enlistment, and not to have been aggravated 
by service.  

On transfer and admission to another hospital in September 
1955, the veteran was angry and hostile, mood was depressed, 
and affect was appropriate.  A longitudinal history obtained 
from reliable sources indicated that the veteran was born an 
illegitimate child, and he never knew his father.  During 
childhood in his first foster home, he was a problem child, 
subject to temper tantrums and periodic behavioral 
disturbances.  In 1946 he began seeing a private psychiatrist 
for treatment because of frequently running away from his 3rd 
foster home.  Shortly thereafter he became a behavior problem 
both at home and school.  In 1948 he was placed in a boys' 
school after several episodes of petty thievery.  
Psychological testing at the school revealed that he was of 
low average intellectual potential with potentialities for 
future emotional disturbance.  Psychological testing in 1950 
showed that he had problems in the areas of self-respect and 
self-realization.  His present depression was related to the 
loss of a relationship with a Japanese girl to whom he had 
made a strong emotional attachment.  October 1955 
psychological testing confirmed the presence of a neurotic 
depressive reaction, but there were no indications of a 
schizophrenic process at work.  During his hospital course, 
the veteran was depressed and expressed suicidal ruminations, 
feelings of anger, and seclusiveness.  He was transferred to 
closed ward care.  The diagnosis was changed by reason of 
error to neurotic depressive reaction.  He made an excellent 
adjustment on the closed ward, relating well to other 
patients and feeling markedly relieved of his depressive 
symptomatology.  He was transferred to open ward care 
approximately   1 month after arrival on the closed ward.  

A January 1956 physical evaluation board found the veteran 
unfit for service by reason of an acute, severe neurotic 
depressive reaction.  

Post service, from April to June 1956, the veteran was 
hospitalized at the Utica State Hospital.  A review of his 
childhood history indicated that he had been retarded in 
speech, and made a poor adjustment in school.  At the age of 
6, his I.Q. was 78.  At the age of 9, he appeared to be 
starved for affection and love.  His mental age was retarded 
but improved.  He stated that he currently drank to relax 
because he was lonely, but became depressed after drinking.  
He was currently hospitalized by the police after he drank, 
became depressed, cut his right wrist superficially in a 
suicidal attempt, and became involved in a fight with another 
man.  During his hospital course, the veteran was depressed 
and tense.  The diagnosis was mixed-type psychoneurosis.      

In September and October 1956, the veteran was rehospitalized 
at the Utica State Hospital.  He was depressed, despondent, 
tense, apprehensive, not adjusting well, and feeling hopeless 
and discouraged.  He showed marked anxiety.  The diagnosis of 
mixed psychoneurosis was continued.  

During hospitalization at the South Miami Hospital in 
February 1978, the veteran gave a life-long history of 
nervousness and shakiness.  The diagnoses included mild 
anxiety reaction.

In a February 1980 statement, T. P. S. Jowhal, M.D., noted 
that the veteran had been discharged from military service 
many years ago due to a mental problem.  He began to have 
difficulty functioning on the job about 1 year ago, and 
required high doses of Valium at one time, which did not help 
him, and then later Melleril.  He was easily agitated and 
could not function at work.  Physicians told him that he had 
some job stress-related anxiety, and he then felt much better 
after he gave up his job at the post office.  He currently 
had memory lapses on and off.

1998 and 1999 VA inpatient and outpatient records reflect 
regular follow-up treatment and evaluation of the veteran for 
marital problems, depression, anxiety disorders, a question 
of post-traumatic stress disorder (PTSD), and adjustment 
issues related to physical disabilities.  In April 1998, a 
physician noted that the veteran had a lifelong history of 
depression.  In August, the veteran was hospitalized on 
suicidal precautions.  He complained of increased depression, 
and gave a history of chronic depression with suicidal 
ideation as a teenager.  The discharge diagnoses included 
provisional schizoaffective disorder, depression, and rule-
out PTSD.  The veteran was hospitalized again in November 
after he took an overdose of sleeping medication in a 
possible suicide attempt related to increased depression.  He 
identified not having enough to do during the day as one of 
the triggers for depression.  The discharge diagnoses 
included schizoaffective disorder with depression, and a 
provisional diagnosis of seasonal affective disorder, 
depressed.  

On March and April 1999 VA neuropsychological evaluation, the 
veteran gave a history of sexual abuse at his 3rd foster home 
during childhood, causing him to run away repeatedly.  He was 
not exposed to direct combat in military service, but had 
emotional difficulties in service.  While under the influence 
of alcohol, he attempted suicide twice, cutting his wrists 
and being hospitalized at a psychiatric facility.  After his 
wife died in 1992, he retired from his job at the post 
office, began to binge drink again, and became very 
depressed.  He was currently married for the 2nd time.  He 
admitted to intermittent suicidal ideation, but denied a plan 
or intent.  The examiner commented that the veteran's 
developmental history was remarkable for physical and sexual 
abuse in a variety of foster care settings, and that he had 
had multiple suicide attempts over the years.  Overall, the 
test results were consistent with a developmental learning 
disability and impaired verbal auditory processing.  These 
findings raised the possibility of left hemisphere damage 
occurring at a very early age.  The veteran clearly struggled 
with emotional distress including depression, anxiety, worry, 
and feelings of alienation, and PTSD related to childhood 
trauma might be underlying.  

In July 2000, the RO referred this case to a VA psychiatrist 
for an opinion as to the onset and etiology of the veteran's 
acquired psychiatric disorder.  In an early August 2000 
report, a VA psychiatrist stated that he reviewed the 
veteran's extensive medical records showing a history of 
multiple psychiatric hospitalizations, and a very unfortunate 
early upbringing including abandonment, placement in multiple 
foster homes and a boys' school, and sexual molestation.  The 
doctor also reviewed the military history of getting into 
fights, suicide attempts by slitting wrists with superficial 
cuts, and intoxication; the immediate post-service 
psychiatric history of Utica hospitalizations; 1998 VA 
hospital records; and the 1999 VA neuropsychological 
evaluation.  The physician noted the latter VA report's 
indication that the veteran's early childhood experiences 
were probably a greater contributor to his current anxiety 
and depressive symptoms than any possible trauma he 
experienced while serving in the military, given that his 
individual psychotherapy focused on dealing with issues 
related to early childhood, and not trauma occurring in 
military service.  

After a review of all the above records, the doctor concluded 
that the veteran displayed a number of symptoms of 
generalized anxiety disorder.  He opined that this anxious 
condition began in early childhood, due to early childhood 
physical and sexual abuse and parental neglect and, 
ultimately, parental abandonment.  It appeared that the 
veteran had few family and/or social resources, and also 
suffered from very limited security in his early life, 
including no permanency.  Consequently, he experienced much 
free-floating anxiety, limited coping skills, and multiple 
suicide attempts throughout his life.  The physician opined 
that the veteran's anxiety (initially diagnosed as a 
psychoneurosis/nervous condition) appeared to be directly 
related to his early childhood experiences, and not 
particularly related to his military experiences, and that it 
did not appear that his military service caused or 
exacerbated the pre-existing generalized anxiety disorder.  
Rather, it appeared that his emotional problems throughout 
his life were the direct result of early childhood trauma and 
limited coping skills reflective of rather impoverished 
dysfunctional upbringing.  

In a mid-August 2000 report, the above-mentioned VA physician 
again reviewed the veteran's pre-service, service, and post-
service history and medical records, noting that the 1999 VA 
neuropsychological evaluation indicated that the veteran had 
no combat experience in service, and that a review of 
treatment notes indicated that his treatment focused on 
childhood abuse, not on PTSD related to his military service.  
The doctor noted that the veteran made suicide attempts when 
environmental circumstances caused him significant distress, 
and that the suicide attempts had occurred throughout his 
adult life and appeared to be related to circumstances at 
that time, and were not particularly triggered or exacerbated 
by military service.  The doctor opined that the veteran's 
generalized anxiety disorder pre-existed his military 
service, and appeared to have naturally progressed throughout 
the course of his life; and that it did not appear that he 
experienced PTSD as a result of his military service, or that 
his previously-diagnosed neurasthenia or psychoneurosis was 
directly caused by his military service.            
              
In December 2000, a VA psychologist stated that he had 
treated the veteran since November 1998, and that the veteran 
had recently joined a group for adult survivors of childhood 
sexual abuse.  The doctor stated that the veteran had a 
diagnosis of PTSD related to traumatic events that had 
occurred in his life, noting that he was abandoned by his 
mother, grew up in orphanages, and was victimized a number of 
times in the course of his early development, and that this 
had left him vulnerable to the stresses of military life in a 
manner that resulted in his psychiatric hospitalizations 
while on active duty.  

September 2001 VA outpatient records noted a diagnosis of 
PTSD from childhood abuse.

In a December 2002 statement, J. Vincent, M.D., a 
psychiatrist, stated that the record indicated that the 
veteran had a pre-existing nervous condition before he 
entered military service, and that he had depressive and 
anxiety symptoms from childhood trauma.  The doctor noted 
that the veteran did all right during his 1st tour of 
military service, but his problems became aggravated by his 
stay after he re-enlisted.  He was admitted to a psychiatric 
hospital for the 1st time after he could not find the 
Japanese girl who he loved and befriended, and with whom he 
had a relationship.  The physician commented that it was 
well-documented that suicide was common in those who had a 
break-up of their 1st romantic involvement, and that the 
veteran was documented to have been emotionally on an 
adolescent level.  The doctor opined that the veteran's 
nervous condition consisting of depressive and anxiety 
symptoms existed prior to his military service, that he 
continued to suffer from these symptoms as well as PTSD, and 
that it was more likely than not that his nervous condition 
was aggravated by his military service.    

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  

For purposes of 38 C.F.R. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304 (2005).  See also VAOPGCPREC 3-2003; Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004). 

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

In this case, the veteran contends that his acquired 
psychiatric disorder had its onset in service or was 
aggravated by service.  However, the Board finds that clear 
and unmistakable evidence shows that the veteran's acquired 
psychiatric disorder, variously diagnosed as a generalized 
anxiety disorder and PTSD related to childhood trauma, 
existed prior to, and was not aggravated by, service.  Hence, 
in this case, the presumption of soundness is rebutted, and 
the veteran is not entitled any presumption of aggravation. 

Although, in July 1951, the veteran gave a history of nervous 
trouble on examination for entry into service, and the 
examiner noted that the veteran stated that he was nervous 
and chewed his thumbnails, no psychiatric disorder was 
diagnosed on actual examination for entry into service.  
However, clear and unmistakable evidence shows that an 
acquired psychiatric disorder in fact existed prior to 
service.  This is supported by the service medical records 
beginning in September 1952 and thereafter, and post-service 
VA and private medical records, to include 1956 Utica State 
Hospital records shortly after separation from service, 1978 
South Miami Hospital records, August 1998 VA hospital 
records, the 1999 VA neuropsychological evaluation, the 
August 2000 VA physician's medical reports, the December 2000 
VA psychological report, and Dr. Vincent's December 2002 
medical report.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any documented medical evidence that would support his 
assertion that any acquired psychiatric disorder had its 
onset in service.  

Although, in December 2002, Dr. Vincent opined that it was 
more likely than not that the veteran's nervous condition was 
aggravated by his military service, the Board finds that such 
opinion is outweighed by clear and unmistakable evidence to 
the contrary-specifically, specifically, the August 2000 VA 
physician's opinions that the veteran's generalized anxiety 
disorder appeared to have naturally progressed throughout the 
course of his life, and that military service did not appear 
to have caused or exacerbated this pre-existing disorder.  

The Board accords great probative value to the August 2000 VA 
physician's reports, inasmuch as the medical comments and 
opinions therein were rendered by a doctor who reviewed the 
entire claims file and the veteran's extensive pre-service, 
service, and post-service medical history, and reached 
conclusions as to the etiology and aggravation of the 
veteran's acquired psychiatric disorder based on 
consideration and specific discussion of all pertinent 
medical evidence and events reflected in the record, 
including recent hospitalization and examination reports of 
the veteran in 1998 and 1999.  On the other hand, it is 
unclear what evidence Dr. Vincent reviewed and considered, if 
any, in reaching his conclusion.  Hence, the Board finds that 
the most persuasive medical opinions to specifically address 
the question of in-service onset and aggravation decisively 
militate against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).    

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on medical 
matters-such as whether any acquired psychiatric disorder 
had its onset in service, and whether any pre-existing 
acquired psychiatric disorder was aggravated by service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski,      2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).     

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


